Citation Nr: 0604739	
Decision Date: 02/17/06    Archive Date: 02/28/06

DOCKET NO.  03-08 578	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1.  Entitlement to an effective date earlier than December 9, 
1999, for the award of service connection for post-traumatic 
stress disorder.

2.  Entitlement to an effective date earlier than December 
20, 2002, for the award of service connection for residuals 
of a  hysterectomy.  

3.  Entitlement to an effective date earlier than January 17, 
2003, for the award of a 40 percent evaluation for lumbar 
strain with degenerative disc disease, L5-S1.

(The issues of whether there was clear and unmistakable error 
in a June 1987 Board decision, which denied service 
connection for residuals of a hysterectomy, and in a July 
1988 Board decision, which denied service connection for 
post-traumatic stress disorder are the subject of a separate 
decision.)  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The veteran served on active duty from January 1976 to August 
1979.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from September 2002, June 2003, and October 2003 
rating decisions of the San Diego, California, Department of 
Veterans Affairs (VA) Regional Office (RO).  In the September 
2002 rating decision, the RO reopened the claim for service 
connection for post-traumatic stress disorder and granted it, 
effective December 9, 1999.  In the June 2003 rating 
decision, the RO granted a 40 percent evaluation for lumbar 
strain with degenerative disc disease, L5-S1, effective 
January 17, 2003.  In the October 2003 rating decision, the 
RO reopened the claim for service connection for residuals of 
a  hysterectomy and granted it, effective December 20, 2002.  
The appellant asserts that she warrants earlier effective 
dates for each of these benefits.

In October 2005, the veteran testified at a video conference 
hearing before the undersigned Veterans Law Judge.  A 
transcript of that hearing has been associated with the 
claims file.

The issue of entitlement to an effective date earlier than 
December 9, 1999, for the award of service connection for 
post-traumatic stress disorder is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In June 1987, the Board denied service connection for 
residuals of a hysterectomy.  That decision is final.

2.  On December 20, 2002, the veteran submitted an 
application to reopen the claim for service connection for 
residuals of a hysterectomy.  

3.  There was no informal claim, formal claim, or written 
intent to file a claim to reopen the issue of entitlement to 
service connection for residuals of a hysterectomy between 
June 1987 and December 2002.  

4.  In a November 2000 rating decision, the RO continued the 
20 percent evaluation for lumbar strain with degenerative 
disc disease, L5-S1.  The veteran did not perfect an appeal 
following issuance of a September 2001 statement of the case.  

5.  On January 17, 2003, the veteran submitted a claim for 
increase for the service-connected lumbar strain with 
degenerative disc disease, L5-S1.  

6.  An increased evaluation was not factually ascertainable 
within one year of the January 2003 claim.  

7.  There was no informal claim, formal claim, or written 
intent to file a claim for an increased evaluation for lumbar 
strain with degenerative disc disease, L5-S1, prior to 
January 17, 2003.  




CONCLUSIONS OF LAW

1.  The legal criteria for an effective date prior to 
December 20, 2002, for the grant of service connection for 
residuals of a hysterectomy have not been met.  38 U.S.C.A. 
§§ 5103, 5103A, 5107, 5110 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.1, 3.155, 3.400 (2005).

2.  An effective date earlier than January 17, 2003, for the 
award of a 40 percent evaluation for lumbar strain with 
degenerative disc disease, L5-S1 is not warranted.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 5110 (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.155, 3.157, 3.400, 4.71a, 
Diagnostic Code 5237 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS
I.  Duty to Notify & Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  When VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and the representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b) (2005); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004), the United States Court of Appeals for Veterans 
Claims (Court) held that VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide; and that 
(4) VA will request that the claimant provide any evidence in 
her possession that pertains to the claim.  

The Board finds that the VCAA notice requirements have been 
satisfied by multiple letters and by the April 2003 letter 
and by the April 2005 statement of the case.  As to the 
claims for entitlement to earlier effective dates for the 
award of service connection for residuals of a hysterectomy 
and the award of a 40 percent evaluation for lumbar strain 
with degenerative disc disease, L5-S1, the Board finds that 
it need not go into whether VA met its duty, as it is clear 
that the veteran has actual knowledge of the evidence 
necessary to substantiate her claim.  For example, she has 
alleged that a prior Board decision that denied service 
connection for residuals of a hysterectomy contained clear 
and unmistakable error.  She has also stated that the 
service-connected lumbar strain with degenerative disc 
disease, L5-S1 was worse prior to January 2003.  Those 
statements, if true, would establish entitlement to an 
earlier effective date.  Thus, any error on the part of VA in 
failing to provide her with the evidence necessary to 
substantiate her claims is harmless.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  

As to informing the veteran of which information and evidence 
she was to provide to VA and which information and evidence 
VA would attempt to obtain on her behalf, in the letters and 
the statement of the case, VA informed her it had a duty to 
obtain any records held by any federal agency.  It also 
informed her that on her behalf, VA would make reasonable 
efforts to obtain records that were not held by a federal 
agency, such as records from private doctors and hospitals.  
The RO told the veteran that she could obtain private records 
herself and submit them to VA.  Finally, the veteran was 
informed that she should submit any evidence in her 
possession that pertained to the claims.  

In Pelegrini II, the Court held, in part, that a VCAA notice, 
as required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
the present case, the unfavorable AOJ decisions that are the 
bases of this appeal were decided prior to the issuance of 
the VCAA requirements.  The Board finds that any defect with 
respect to the timing of the VCAA notice was harmless error.  
The content of the subsequent notice provided to the veteran 
fully complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  She 
has been provided opportunities to submit additional 
evidence.  The Board finds that the actions taken by VA have 
essentially cured the error in the timing of the notice.  
Further, it finds that the purpose behind the notice 
requirement has been satisfied because the veteran has been 
afforded a meaningful opportunity to participate effectively 
in the processing of her claims.  For these reasons, it is 
not prejudicial to the veteran for the Board to proceed with 
the appeal.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2005).  The veteran 
has submitted treatment records from a military facility.  
She has not identified any other records that would be 
relevant to these claims.  VA has not provided her with 
examinations in connection with the claims for entitlement to 
earlier effective dates, but it was not under a duty to 
provide such.  First, the claims for earlier effective date 
do not meet the criteria for a mandatory examination.  See 
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4) (2005) 
(examination or opinion is necessary to make a decision on 
the claim when the record (1) contains competent evidence 
that the claimant has a current disability or persistent or 
recurrent symptoms of the disability; (2) contains evidence 
which indicates that the disability or symptoms may be 
associated with the claimant's active duty; and (3) does not 
contain sufficient medical evidence for VA to make a 
decision).  Second, the veteran wants effective dates prior 
to the date of her claims, and examinations conducted 
following submission of her claims would not assist in 
obtaining earlier effective dates.  

For the foregoing reasons, the Board concludes that the 
evidence of record provides sufficient information to 
adequately evaluate the claims, and the Board is not aware of 
the existence of any additional relevant evidence which has 
not been obtained.  Therefore, no further assistance to the 
veteran with the development of evidence is required, nor has 
the delayed notice of the VCAA resulted in any prejudice to 
the veteran.  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. 
§ 3.159(d); see Mayfield, 19 Vet. App. 103.  

II.  Residuals of a hysterectomy

Service connection for residuals of a hysterectomy has been 
granted, effective December 20, 2002, and assigned a 
50 percent evaluation as of that date.  The veteran asserts 
that she should be granted an earlier effective date because 
the Board committed clear and unmistakable error in the June 
1987 decision that denied the claim, which would entitle her 
to an effective date going back to 1983.  

At the July 2005 hearing before the undersigned, the veteran 
stated she had been in a motor vehicle accident while in 
service (November 1978), which had caused a traumatic 
placenta abruption.  She stated she underwent a procedure 
within three months following her discharge from service as a 
result of the in-service trauma to her placenta.  The veteran 
testified she had been told at that time that the doctors had 
attributed it to the motor vehicle accident in service.  She 
asserted she warranted an effective date going back to her 
prior claim for service connection for residuals of a 
hysterectomy, which was filed in July 1983.

The assignment of effective dates of awards is generally 
governed by 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400.  Unless 
specifically provided otherwise, the effective date of an 
award based on a claim reopened after final adjudication 
"shall be fixed in accordance with the facts found, but 
shall not be earlier than the date of receipt of application 
therefor."  38 U.S.C.A. § 5110(a) (emphasis added).  The 
implementing regulation clarifies this to mean that the 
effective date of an evaluation and an award of compensation 
based on a reopened claim will be, "[d]ate of receipt of 
claim or date entitlement arose, whichever is later."  
38 C.F.R. § 3.400 (emphasis added).

The Board has carefully reviewed the evidence of record and 
finds that an effective date earlier than December 20, 2002, 
for the award of service connection for residuals of a 
hysterectomy is legally precluded.  

In the June 1987 decision, the Board denied service 
connection for residuals of a hysterectomy.  That decision is 
final, see 38 U.S.C.A. § 7104(b); 38 C.F.R. § 20.1100 (2005), 
and the effective date cannot precede the date of the Board 
decision.  The appellant attacked the June 1987 Board 
decision as containing clear and unmistakable error.  In a 
separate decision issued on the same date as this decision, 
the Board has determined that the June 1987 Board decision 
does not contain clear and unmistakable error.  Therefore, 
the finality of the June 1987 Board decision stands, and an 
effective date earlier than June 1987 is legally precluded.  

On December 20, 2002, the veteran submitted an application to 
reopen the claim for service connection for residuals of a 
hysterectomy.  Here, the Board finds no basis to grant an 
effective date prior to December 20, 2002, for the award of 
service connection for residuals of a hysterectomy.  In fact, 
the Board concludes that an effective date prior to December 
20, 2002, is legally precluded.  See 38 U.S.C.A. § 5110; 38 
C.F.R. § 3.400(r) (effective date of an evaluation and an 
award of compensation based on a reopened claim will be, 
"[d]ate of receipt of claim or date entitlement arose, 
whichever is later" (emphasis added)); Sears v. Principi, 16 
Vet. App. 244, 248 ("The Court thus holds that the 
effective-date statute, 38 U.S.C. § 5110(a), is clear on its 
face with respect to granting an effective date for an award 
of VA periodic monetary benefits no earlier than the date 
that the claim for reopening was filed"); Flash v. Brown, 8 
Vet. App. 332, 340 (1995) ("when a claim to reopen is 
successful and the benefit sought is awarded upon 
readjudication, the effective date is the date of the claim 
to reopen").  The veteran's application to reopen the claim 
for service connection for residuals of a hysterectomy was 
granted based upon her December 20, 2002, application to 
reopen the claim for service connection for residuals of a 
hysterectomy.  The Board finds that this is the earliest 
effective date possible based upon the facts in this case and 
the law and regulations.  See id.

The Board has considered whether the veteran filed an 
informal claim for service connection for residuals of a 
hysterectomy prior to December 20, 2002, and finds nothing in 
the record to support such a finding.  See 38 C.F.R. § 3.155 
(2005).  The veteran filed informal claims for increase for 
the service-connected lumbar strain with degenerative disc 
disease, L5-S1, in 1992 and 1999, but she did not indicate an 
intent to file a claim for service connection for residuals 
of a hysterectomy at those times.  

At the time the veteran submitted her December 2002 claim to 
reopen, she attached an October 2001 VA psychiatric 
evaluation report.  In that report, the examiner attributed 
the hysterectomy to the in-service sexual assault.  This 
record cannot constitute an informal claim to reopen.  For 
example, the psychiatric evaluation report did not address a 
disability for which service connection had already been 
established.  Thus the application of 38 C.F.R. § 3.157(b) 
(2005) would not be warranted.  See Lalonde v. West, 12 Vet. 
App. 377, 382 (1999) (where appellant had not been granted 
service connection, mere receipt of medical records could not 
be construed as informal claim).  Further, the October 2001 
evaluation report could not constitute an informal claim 
under the provisions of 38 C.F.R. § 3.155, as it did not show 
an intent on the part of the veteran to file a claim for 
service connection for residuals of a hysterectomy.  See id.; 
see also Brannon v. West, 12 Vet. App. 32, 35 (1998) ("The 
mere presence of the medical evidence does not establish an 
intent on the part of the [claimant] to seek . . . service 
connection. . . .").  The regulation regarding informal 
claims is clear-the communication must come from the 
veteran, a representative of the veteran (who has been given 
a power of attorney), a Member of Congress, or someone acting 
as next friend of a claimant who has been determined to be 
incompetent.  See 38 C.F.R. §§ 3.155(a), (b).  Additionally, 
the communication must indicate an intent to apply for one or 
more VA benefits.  Neither of these requirements are met in 
the 2001 evaluation report.  

For all the reasons stated above, an effective date earlier 
than December 20, 2002, for the award of service connection 
for residuals of a hysterectomy cannot be granted.  The Court 
has held that in a case where the law, as opposed to the 
facts, is dispositive of the claim, the claim should be 
denied or the appeal to the Board terminated because of the 
absence of legal merit or the lack of entitlement under the 
law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994). 

III.  Lumbar strain with degenerative disc disease, L5-S1

The RO granted a 40 percent evaluation for the service-
connected lumbar strain with degenerative disc disease, L5-
S1, effective January 17, 2003.  The veteran asserts that the 
40 percent evaluation should go back to the effective date 
that service connection for the low back disorder was 
granted.  

In a claim for an increased evaluation, unless specifically 
provided otherwise, the effective date of an award based on a 
claim for increase shall be fixed in accordance with the 
facts found, but shall not be earlier than the date of 
receipt of application therefor.  38 U.S.C.A. § 5110(a); see 
38 C.F.R. 3.400.  An effective date for a claim for increase 
may be granted prior to the date of claim if it is factually 
ascertainable that an increase in disability had occurred 
within one year from the date of claim.  38 U.S.C.A. 
§ 5110(b)(2) (West 2002); 38 C.F.R. §§ 3.400(o)(1) and (2) 
(2005); see Harper v. Brown, 10 Vet. App. 125, 126 (1997).

Under 38 C.F.R. 3.157(b), once a claim for compensation has 
been allowed, receipt of a VA or uniformed services 
outpatient or hospital examination or admission to a VA or 
uniformed services hospital will be accepted as an informal 
claim for increased benefits.  See Servello v. Derwinski, 
3 Vet. App. 196, 199 (1992).  The date on the outpatient or 
hospital examination will be accepted as the date of claim.  
38 C.F.R. 3.157(b)(1). 

The Board has thoroughly reviewed the evidence of record and 
finds that the preponderance of the evidence is against an 
effective date earlier than January 17, 2003, for the grant 
of the 40 percent evaluation for lumbar strain with 
degenerative disc disease, L5-S1.  

In this case, there are rating decisions issued in August 
1987, which granted service connection for the low back 
disorder and assigned a 20 percent evaluation, and May 1992, 
which continued the 20 percent evaluation.  The record 
reflects the veteran was notified of each of these decisions, 
including her appellate rights, and did not appeal the 
determinations.  The veteran next submitted a claim for 
increase in December 1999.  In a November 2000 rating 
decision, the RO continued the 20 percent evaluation for 
lumbar strain with degenerative disc disease, L5-S1.  The 
veteran submitted a notice of disagreement, and a statement 
of the case was issued in September 2001, which considered 
additional evidence and amended the November 2000 rating 
decision.  The veteran did not perfect an appeal.  Those 
decisions are final in the absence of clear and unmistakable 
error, see 38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103, and an 
effective date earlier than September 2001 based upon the 
same evidence considered at that time is legally precluded.  

The next time the veteran submitted a claim for an increased 
evaluation for lumbar strain with degenerative disc disease, 
L5-S1, was on January 17, 2003.  This is the effective date 
assigned by the RO for the award of the 40 percent 
evaluation.  Applying the law to the facts in this case, the 
Board agrees that this is the correct date for the award of 
the 40 percent evaluation for lumbar strain with degenerative 
disc disease, L5-S1.  See 38 U.S.C.A. § 5110(a) (effective 
date of an award based on a claim for increase shall be fixed 
in accordance with the facts found, but shall not be earlier 
than the date of receipt of application therefor); 38 C.F.R. 
§ 3.400.

The Board is aware that the veteran has submitted treatment 
records from a military facility, dated in November 2002 and 
December 2002.  These dates are prior to the date of the 
veteran's January 2003 claim for increase.  However, the 
Board finds that these records do not constitute claims for 
increase as contemplated by 38 C.F.R. § 3.157(a), (b)(1).  
Specifically, the regulation states this regulation applies 
only when the record relates to examination or treatment of a 
disability for which service connection has previously been 
established.  Id.  The November 2002 record is related to a 
bone scan which found that the veteran's lumbar spine density 
was in the "osteoporosis range."  The veteran is not 
service connected for osteoporosis of the lumbar spine.  The 
December 2002 MRI is for the cervical spine.  The record 
shows that the veteran reported chronic neck and lumbar pain 
after a motor vehicle accident, but there are no findings 
related to the lumbar spine in the MRI report.  Such records 
are not indicative of treatment for the service-connected 
lumbar strain with degenerative disc disease, L5-S1 and thus 
cannot constitute claims for increase.  Id.  

However, assuming that either or both records are informal 
claims for increase, there are no clinical findings related 
to the degree of impairment of the lumbar spine upon which to 
base an increased evaluation for the service-connected lumbar 
strain with degenerative disc disease, L5-S1, at those times.  

Among the records the veteran submitted from the military 
facility is a November 27, 2000, CT scan that showed findings 
of degenerative changes in the lumbar spine and vacuum disk 
phenomenon at L5-S1 intervertebral disk.  Such record was 
previously considered in determining that an evaluation in 
excess of 20 percent was not warranted at the time the RO 
issued the September 2001 statement of the case, which 
amended the November 2000 decision (that had continued the 
20 percent evaluation for lumbar strain with degenerative 
disc disease, L5-S1).  Additionally, that record confirmed a 
fact that was already in evidence-that the veteran has 
degenerative disc disease of the lumbar spine.  It did not 
provide any findings as to the degree of impairment 
associated with the degenerative disc disease.  Thus, it 
could not provide a basis to grant an earlier effective date.  
See Hazan v. Gober, 10 Vet. App. 511, 518 (1997).

Because January 17, 2003, is the date of claim, the Board 
must determine whether an increase in the disability was 
factually ascertainable within one year of January 17, 2003.  
38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2).  As stated 
above, there are November 2002 and December 2002 treatment 
records from a military facility; however, they do not 
provide any clinical findings upon which to base a 
determination that an increase in the service-connected 
disability had occurred.  There are no other records in the 
claims file between January 2002 and January 2003 upon which 
to base an earlier effective date for the award of the 
40 percent evaluation.  Therefore, the date of claim is the 
earliest effective date that can be granted for the award of 
the 40 percent evaluation for lumbar strain with degenerative 
disc disease, L5-S1.  See 38 U.S.C.A. § 5110(a); 38 C.F.R. 
§ 3.400(o)(1).  

Again, even if the November 2002 and/or the December 2002 
treatment records from the military facility are considered 
informal claims for increase, which would change the date of 
claim, there are no records within one year of those 
treatment records that would establish a basis to grant a 
40 percent evaluation for the lumbar strain with degenerative 
disc disease, L5-S1.  Under these circumstances, the Board 
would find that the increase occurred after the date of 
claim.  When that happens, the provisions allowing an 
effective date to precede the date of claim are not 
implicated, and the effective date is the date of increase.  
See Harper v. Brown, 10 Vet. App. 125 (1997); 38 C.F.R. 3.400 
(o)(1)(2); VAOPGCPREC 12-98 (1998).

For the above reasons, the Board finds that the preponderance 
of the evidence is against a finding that an effective date 
earlier than January 17, 2003, for the award of a 40 percent 
evaluation for lumbar strain with degenerative disc disease, 
L5-S1, is warranted.  The benefit-of-the-doubt rule is not 
for application.  See Gilbert, 1 Vet. App. at 55.  


ORDER

Entitlement to an effective date earlier than December 20, 
2002, for the award of service connection for residuals of a 
hysterectomy is denied.  

Entitlement to an effective date earlier than January 17, 
2003, for the award of a 40 percent evaluation for lumbar 
strain with degenerative disc disease, L5-S1, is denied.


REMAND

At the time of the October 2005 hearing before the Board, it 
was thought that the veteran had not perfected an appeal as 
to the claim for entitlement to an effective date earlier 
than December 9, 1999, for the award of service connection 
for post-traumatic stress disorder.  As a result, the 
undersigned did not allow the veteran to provide testimony on 
that issue at the October 2005 hearing.  However, a more 
careful review of he claims file establishes that she had 
perfected an appeal as to that issue in March 2003.  The 
veteran's representative has indicted that she would like to 
have a hearing on this issue with the Board via video 
conference.  

Accordingly, the case is hereby REMANDED for the following 
action: 

Schedule the veteran for a video 
conference hearing before the Board.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_______________________________________
JEFF MARTIN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


